Exhibit 10.2

THE WALT DISNEY COMPANY

AMENDED AND RESTATED

1995 STOCK INCENTIVE PLAN

 

1. PURPOSES

The purposes of the Amended and Restated 1995 Stock Incentive Plan (the “Plan”)
are to provide long-term incentives and rewards to employees of The Walt Disney
Company (“Disney”) and its Affiliates (as defined below), to assist Disney in
attracting and retaining employees with experience and/or ability on a basis
competitive with industry practices and to associate the interests of such
employees with those of Disney’s stockholders. The Plan permits Disney to make
awards in shares of The Walt Disney Company Common Stock (the “Common Stock”).

 

2. EFFECTIVE DATE

The Plan, as amended and restated as provided herein, is effective as of
November 28, 2006.

 

3. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Compensation Committee of the Board of
Directors of Disney (the “Board”) or by such other committee or committees of
the Board as may be designated by the Board (the Compensation Committee or any
other such committee being hereinafter referred to, collectively, as the
“Committee”). The Compensation Committee shall be so constituted and empowered
as to permit awards granted under the Plan to comply with the “non-employee
director” requirements under Rule 16b-3 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and with the “outside director” requirement of
Section 162(m) of the Code. Members of any committee acting as the Committee
hereunder shall serve at the pleasure of the Board.

The Committee shall have all the powers vested in it by the terms of the Plan,
such powers to include exclusive authority (within the limitations described
herein) to select the employees to be granted awards under the Plan, to
determine the series and/or class of stock in respect of which any awards will
be granted, to determine the type, size and terms of awards to be made to each
employee selected, to determine the time when awards will be granted, when they
will vest, when they may be exercised and when they will be paid, to amend
awards previously granted and to establish objectives and conditions, if any,
for earning awards and whether awards will be paid after the end of the award
period. The Committee shall have full power and authority to administer and
interpret the Plan and to adopt such rules, regulations, agreements, guidelines
and instruments for the administration of the Plan and for the conduct of its
business as the Committee deems necessary or advisable and to interpret same.
The Committee’s interpretation of the Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding



--------------------------------------------------------------------------------

on all parties concerned, including Disney, its Affiliates, stockholders, any
participants in the Plan and any other employee of Disney or any of its
Affiliates.

All employees of Disney and all employees of Disney’s Affiliates shall be
eligible to participate in the Plan. The Committee, in its sole discretion,
shall from time to time designate from among those eligible to participate those
employees who are to receive awards under and thereby become participants in the
Plan. For purposes of the Plan, “Affiliate” shall mean any entity, as may from
time to time be designated by the Committee, that is a subsidiary corporation of
Disney (within the meaning of Section 424 of the Code), and each other entity
directly or indirectly controlling or controlled by or under common control with
Disney. For purposes of this definition, “control” means the power to direct the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meaning correlative to the foregoing.

 

4. AWARDS

(a) TYPES. Awards under the Plan shall be made with reference to shares of
Common Stock and may include, but need not be limited to, stock options
(including nonqualified stock options and incentive stock options qualifying
under Section 422 of the Code), stock appreciation rights (including
free-standing, tandem and limited stock appreciation rights), warrants, dividend
equivalents, stock awards, restricted stock, phantom stock, performance shares
or other securities or rights that the Committee determines to be consistent
with the objectives and limitations of the Plan. The Committee may provide for
the issuance of shares of Common Stock as a stock award for no consideration
other than services rendered or, to the extent permitted by applicable state
law, to be rendered. In the event of an award under which shares of Common Stock
are or may in the future be issued for any other type of consideration, the
amount of such consideration shall be equal or greater than the amount (such as
the par value of such shares) required to be received by Disney in order to
assure compliance with applicable state law. The Committee may make any other
type of award which it shall determine is consistent with the objectives and
limitations of the Plan.

(b) PERFORMANCE GOALS. The Committee may, but need not, establish performance
goals to be achieved within such performance periods as may be selected by it in
its sole discretion, using such measures of the performance of Disney and/or any
one or more of its Affiliates as it may select, for purposes of the granting,
vesting, payment or other entitlement to awards under the Plan.

(c) RULES AND POLICIES. The Committee may adopt from time to time written rules
and policies implementing the Plan. Such rules and policies may include, but
need not be limited to, the type, size and term of awards to be made to
participants and the conditions for the exercise or payment of such awards.
Rules relating to stock options and free-standing and tandem stock appreciation
rights (as distinguished from all other awards, including, without limitation,
warrants), attached hereto as Appendix A, have been approved by the Committee.
The rules set forth in Appendix A may be amended by the Committee in accordance
with the provisions and subject to the

 

2



--------------------------------------------------------------------------------

limitations set forth in Section 10 of the Plan. The Committee shall determine,
in its sole discretion, the extent to which rules and policies that it may adopt
in the future shall be subject to the approval of the Disney stockholders and/or
limitations on the Committee’s authority to amend such rules or policies.

(d) MAXIMUM AWARDS. A participant may be granted multiple awards under the Plan.
The maximum numbers of shares of Common Stock subject to awards of stock
options, warrants and stock appreciation rights under the Plan that may be
granted during any period of five consecutive calendar years to any one
individual shall be limited to 30,000,000 shares, determined both individually
with respect to each such type of award and in the aggregate with respect to all
such types of awards. With respect to awards of stock, restricted stock, phantom
stock, performance shares or other forms of award conveying a similar economic
benefit (but excluding stock options, warrants and stock appreciation rights):
(i) the maximum numbers of shares of Common Stock that may be awarded during any
period of five consecutive calendar years to any one individual shall be
6,000,000 shares, and (ii) the maximum numbers of shares of Common Stock that
may be granted under such awards to all participants under the Plan shall be
30,967,650 shares, determined both individually with respect to each such type
of award and in the aggregate with respect to all such types of awards.

(e) Subject to the anti-dilution adjustment provisions contained in Section 8 of
the Plan, without the prior approval of Disney’s shareholders, evidenced by a
majority of votes cast, neither the Committee nor the Board shall cause the
cancellation, substitution or amendment of a stock option or stock appreciation
right that would have the effect of reducing the exercise price or base price of
such an award previously granted under the Plan, or otherwise approve any
modification to such an award that would be treated as a ‘repricing’ under the
then applicable rules, regulations or listing requirements adopted by the New
York Stock Exchange.

 

5. SHARES OF STOCK SUBJECT TO THE PLAN

The shares of Common Stock that may be delivered or purchased or used for
reference purposes under the Plan shall not exceed an aggregate of 300,283,369
shares. Shares of Common Stock issued under the Plan may be either authorized
but unissued shares or shares held in the Disney’s treasury. Any shares subject
to an award which for any reason expires or is terminated unexercised or unpaid
as to such shares shall again be available for issuance under the Plan.

 

6. PAYMENT OF AWARDS

The Committee shall determine the extent to which awards shall be payable in
cash, shares of Common Stock or any combination thereof or in any other form.
The Committee may determine that all or a portion of a payment to a participant
under the Plan, whether it is to be made in cash, shares of Common Stock or a
combination thereof or any other form, shall be deferred. Deferrals shall be for
such periods and upon such terms, conditions and/or limitations as the Committee
may determine in its sole discretion.

 

3



--------------------------------------------------------------------------------

7. VESTING

The Committee may determine that all or a portion of a payment to a participant
under the Plan, whether it is to be made in cash, shares of Common Stock or a
combination thereof or any other form, or the right of a participant to exercise
an award under the Plan, shall be vested at such times and upon such terms as
may be selected by it in its sole discretion.

 

8. DILUTION AND OTHER ADJUSTMENT

In the event of any change in the outstanding shares of Common Stock by reason
of any split, stock dividend, recapitalization, merger, consolidation, spin-off,
reorganization, combination or exchange of shares or other similar corporate
change or any other change affecting the Common Stock, the Committee shall, in
the manner and to the extent it considers equitable to participants and
consistent with the terms of the Plan, make adjustments in the number, kind or
character of shares that may be subject to existing or future awards under the
Plan (including by substitution of shares of another corporation including,
without limitation, any successor of Disney), adjustments in the exercise,
purchase or base price of an outstanding award and adjustments in the maximum
numbers of shares referred to in Section 4 or Section 5 of the Plan. All such
adjustments shall be conclusive and binding for all purposes of the Plan.

 

9. MISCELLANEOUS PROVISIONS

(a) RIGHTS AS STOCKHOLDER. A participant under the Plan shall have no rights as
a holder of Common Stock with respect to awards hereunder, unless and until
certificates for shares of such stock are issued to the participant, or the
shares are issued to the participant by electronic account entry or such other
means approved by the Committee, together with any legends or restrictions
deemed appropriate by the Committee for compliance with the terms of the Plan
and applicable law.

(b) ASSIGNMENT OR TRANSFER. No award under this Plan shall be transferable by
the participant or shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, encumbrance or charge (other than by or to Disney), except
(i) by will or the laws of descent and distribution (with all references herein
to the rights or duties of holders or participants to be deemed to include the
beneficiaries or legal representatives of the holder or participant unless the
context otherwise expressly requires); or (ii) subject to the prior approval of
the Committee, for transfers to “family members” (as defined below), charitable
institutions or such other persons or entities approved by the Committee
(subject to such limitations as the Committee in its discretion may impose, if
necessary, to comply with applicable securities laws), in each case subject to
the condition that the Committee be satisfied that such transfer is being made
by the participant for estate planning, tax planning or donative purposes and no
consideration (other than nominal consideration or interests in a family
partnership, family corporation or other family-related entity) is received by
the participant therefor. Except as provided above, during the lifetime of a
participant, awards hereunder are exercisable only by, and payable only to, the
participant.

 

4



--------------------------------------------------------------------------------

For purposes hereof, a “family member” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the participant) control the management
of assets, and any other entity in which these persons (or the participant) own
more than fifty percent of the voting interests.

(c) AGREEMENTS. All awards granted under the Plan shall be evidenced by
agreements in such form and containing such terms and conditions (not
inconsistent with the Plan) as the Committee shall adopt.

(d) COMPLIANCE WITH LEGAL REGULATIONS. During the term of the Plan and the term
of any awards granted under the Plan, Disney will at all times reserve and keep
available such number of shares as may be issuable under the Plan, and will seek
to obtain from any regulatory body having jurisdiction, any requisite authority
required in the opinion of counsel for Disney in order to grant shares of Common
Stock, or options to purchase such stock or other awards hereunder, and
transfer, issue or sell such number of shares of Common Stock as shall be
sufficient to satisfy the requirements of any options or other awards. If in the
opinion of counsel for Disney the transfer, issue or sale of any shares of its
stock under the Plan shall not be lawful for any reason, including the inability
of Disney to obtain from any regulatory body having jurisdiction authority
deemed by such counsel to be necessary to such transfer, issuance or sale,
Disney shall not be obligated to transfer, issue or sell any such shares. In any
event, Disney shall not be obligated to transfer, issue or sell any shares to
any participant unless a registration statement which complies with the
provisions of the Securities Act of 1933, as amended (the “Securities Act”), is
in effect at the time with respect to such shares or other appropriate action
has been taken under and pursuant to the terms and provisions of the Securities
Act and any other applicable securities laws, or Disney receives evidence
satisfactory to the Committee that the transfer, issuance or sale of such
shares, in the absence of an effective registration statement or other
appropriate action, would not constitute a violation of the terms and provisions
of the Securities Act. Disney’s obligation to issue shares upon the exercise of
any award granted under the Plan shall in any case be subject to Disney being
satisfied that the shares purchased are being purchased for investment and not
with a view to the distribution thereof, if at the time of such exercise a
resale of such shares would otherwise violate the Securities Act in the absence
of an effective registration statement relating to such shares.

(e) WITHHOLDING TAXES. Disney shall have the right to deduct from all awards
hereunder paid in cash any federal, state, local or foreign taxes required by
law to be withheld with respect to such awards and, with respect to awards paid
in Common Stock, to require the payment (through withholding from the
participant’s salary or otherwise) of any such taxes. The obligation of Disney
to make delivery of awards in cash or Common Stock shall be subject to currency
or other restrictions imposed by any government.

 

5



--------------------------------------------------------------------------------

(f) NO RIGHTS TO AWARD. No employee or other person shall have any right to be
granted an award under the Plan. Neither the Plan nor any action taken hereunder
shall be construed as giving any participant any right to be retained in the
employ of Disney or any of its Affiliates, or shall interfere with or restrict
in any way the rights of Disney or any of its Affiliates, which are hereby
reserved, to discharge the employee at any time for any reason whatsoever, with
or without good cause.

(g) COSTS AND EXPENSES. The costs and expenses of administering the Plan shall
be borne by Disney and not charged to any award or to any participant receiving
an award.

(h) FUNDING OF PLAN. The Plan shall be unfunded. Disney shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any award under the Plan.

 

10. AMENDMENTS AND TERMINATION

(a) AMENDMENTS. The Committee may at any time terminate or from time to time
amend the Plan in whole or in part, but no such action shall adversely affect
any rights or obligations with respect to any awards theretofore made under the
Plan.

Unless the holders of at least a majority of the voting power of the outstanding
shares of Common Stock present, or represented, and entitled to vote at a
meeting of stockholders shall have first approved thereof, no amendment of the
Plan shall be effective which would (i) increase the maximum numbers of shares
referred to in Section 5 of the Plan or the maximum awards that may be granted
pursuant to Section 4(d) of the Plan to any one individual or (ii) extend the
maximum period during which awards may be granted under the Plan.

With the consent of the participant, if adversely affected, the Committee may
amend outstanding agreements evidencing awards under the Plan in a manner not
inconsistent with the terms of the Plan.

(b) TERMINATION. Unless the Plan shall theretofore have been terminated as above
provided, the Plan (but not the awards theretofore granted under the Plan) shall
terminate on and no awards shall be granted after March 6, 2011.

 

11. CHANGE IN CONTROL

(a) ACCELERATED VESTING. Except to the extent an award agreement provides for a
different result (in which case the award agreement will govern and this
Section 11 of the Plan shall not be applicable), and except as may be limited by
the provisions of Section 11(c) hereof, notwithstanding anything elsewhere in
the Plan or any rules adopted by the Committee pursuant to the Plan to the
contrary, if a Triggering Event shall occur within the 12-month period beginning
with a Change in Control of Disney, then, effective immediately prior to such
Triggering Event, (i) each outstanding stock option, warrant and stock
appreciation right, to the extent that it shall not otherwise have become vested
and exercisable, shall automatically become immediately and fully vested

 

6



--------------------------------------------------------------------------------

and exercisable, (ii) each outstanding award of restricted stock shall become
immediately and fully vested and all transfer restrictions under the terms of
the award shall lapse and (iii) each outstanding award of phantom stock,
performance shares or similar award shall become immediately and fully vested,
all performance or other conditions related to the payment of or rights under
the award shall lapse, and the award shall be immediately paid in the form
specified in the award agreement.

(b) DEFINITIONS. For purposes of this Section 11, the following terms shall have
the meanings set forth below.

(1) CHANGE IN CONTROL. For purposes hereof, a “Change in Control” of Disney
shall mean:

(i) the occurrence of (A) an acquisition by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of a percentage of the combined voting power of the then
outstanding voting securities of Disney entitled to vote generally in the
election of directors (the “Disney Voting Securities”) but excluding (1) any
acquisition directly from Disney (other than an acquisition by virtue of the
exercise of a conversion privilege of a security that was not acquired directly
from Disney), (2) any acquisition by Disney or an Affiliate, and (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by Disney or any Affiliate) (an “Acquisition”) that is thirty percent
(30%) or more of the Disney Voting Securities; and (B) the termination of
employment, within six (6) months following the Acquisition, of the individual
who is the Chief Executive Officer of Disney immediately prior to the
Acquisition, for any reason other than death, permanent and total disability,
Cause, or voluntary resignation (but excluding any termination for “good reason”
under any employment agreement and any resignation that was requested by the
Board or any such Person (or its employees or representatives) that completes an
Acquisition);

(ii) at any time during a period of two (2) consecutive years or less,
individuals who at the beginning of such period constitute the Board (and any
new directors whose election by the Board or nomination for election by Disney’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was so approved) cease for
any reason (except for death, disability or voluntary retirement) to constitute
a majority thereof;

(iii) an Acquisition that is fifty percent (50%) or more of the Disney Voting
Securities;

(iv) the consummation of a merger, consolidation, reorganization or similar
corporate transaction, whether or not Disney is the surviving company in such
transaction, other than a merger, consolidation, or reorganization that would
result in the Persons who are beneficial owners of the Disney Voting Securities
outstanding immediately prior thereto continuing to beneficially own, directly
or

 

7



--------------------------------------------------------------------------------

indirectly, in substantially the same proportions, at least fifty percent
(50%) of the combined voting power of the Disney Voting Securities (or the
voting securities of the surviving entity) outstanding immediately after such
merger, consolidation or reorganization;

(v) the sale or other disposition of all or substantially all of the assets of
Disney;

(vi) the approval by the stockholders of Disney of a complete liquidation or
dissolution of Disney; or

(vii) the occurrence of any transaction or event, or series of transactions or
events, designated by the Board in a duly adopted resolution as representing a
change in the effective control of the business and affairs of Disney, effective
as of the date specified in any such resolution.

(2) TRIGGERING EVENT. For purposes hereof, the term “Triggering Event” shall
mean (i) the termination of employment of a participant by Disney or an
Affiliate (or any successor thereof) other than on account of death, permanent
and total disability or Cause, (ii) the occurrence of a Constructive Termination
or (iii) any failure by Disney (or a successor entity) to assume, replace,
convert or otherwise continue any award in connection with the Change in Control
(or another corporate transaction or other change effecting the Common Stock) on
the same terms and conditions as applied immediately prior to such transaction,
except for equitable adjustments to reflect the changes in the Common Stock
pursuant to Section 8 hereof.

(3) CAUSE. For purposes hereof, the term “Cause” shall mean a determination by
the Committee that a participant (i) has been convicted of, or entered a plea of
NOLO CONTENDERE to a crime that constitutes a felony under federal or state law,
(ii) has engaged in willful gross misconduct in the performance of his or her
duties to Disney or an Affiliate or (iii) has committed a material breach of any
written agreement with Disney or any Affiliate with respect to confidentiality,
noncompetition, nonsolicitation or similar restrictive covenant. Subject to the
first sentence of Section 11(a) hereof, in the event that a participant is a
party to an employment agreement with Disney or any Affiliate that defines a
termination on account of “Cause” (or a term having similar meaning), such
definition shall apply as the definition of a termination on account of “Cause”
for purposes hereof, but only to the extent that such definition provides the
participant with greater rights. A termination on account of Cause shall be
communicated by written notice to the participant, and shall be deemed to occur
on the date such notice is delivered to the participant.

(4) CONSTRUCTIVE TERMINATION. For purposes hereof, the term “Constructive
Termination” shall mean a termination of employment by a participant within
sixty (60) days following the occurrence of any one or more of the following
events without the participant’s written consent (i) any reduction in position,
title (for Vice Presidents or above), overall responsibilities, level of
authority, level of reporting (for Vice Presidents or above), base compensation,
annual incentive

 

8



--------------------------------------------------------------------------------

compensation opportunity, aggregate employee benefits, or a request that the
participant’s location of employment be relocated by more than fifty (50) miles.
Subject to the first sentence of Section 11(a) hereof, in the event that a
participant is a party to an employment agreement with Disney or any Affiliate
(or a successor entity) that defines a termination on account of “Constructive
Termination”, “Good Reason”, “Breach of Agreement” (or a term having a similar
meaning), such definition shall apply as the definition of “Constructive
Termination” for purposes hereof in lieu of the foregoing, but only to the
extent that such definition provides the participant with greater rights. A
Constructive Termination shall be communicated by written notice to the
Committee, and shall be deemed to occur on the date such notice is delivered to
the Committee, unless the circumstances giving rise to the Constructive
Termination are cured within five (5) days of such notice.

(c) EXCISE TAX LIMIT. In the event that the vesting of the awards together with
all other payments and the value of any benefit received or to be received by
the participant would result in all or a portion of such payment being subject
to excise tax under Section 4999 of the Code, then the participant’s payment
shall be either (A) the full payment or (B) such lesser amount that would result
in no portion of the payment being subject to excise tax under Section 4999 of
the Code (the “Excise Tax”), whichever of the foregoing amounts, taking into
account the applicable Federal, state, and local employment taxes, income taxes,
and the Excise Tax, results in the receipt by the participant, on an after-tax
basis, of the greatest amount of the payment notwithstanding that all or some
portion of the payment may be taxable under Section 4999 of the Code. All
determinations required to be made under this Section 11 shall be made by
PricewaterhouseCoopers or any other nationally recognized accounting firm which
is Disney’s outside auditor immediately prior to the event triggering the
payments that are subject to the Excise Tax (the “Accounting Firm”). Disney
shall cause the Accounting Firm to provide detailed supporting calculations of
its determinations to Disney and participant. All fees and expenses of the
Accounting Firm shall be borne solely by Disney. The Accounting Firm’s
determinations must be made with substantial authority (within the meaning of
Section 6662 of the Code). With respect to awards outstanding on June 26, 2000,
for the purposes of all calculations under Section 280G of the Code and the
application of this Section 11, all determinations as to present value shall be
made using 120 percent of the applicable Federal rate (determined under
Section 1274(d) of the Code) compounded semiannually, as in effect on June 26,
2000.

 

12. TREATMENT OF AWARDS UPON DEATH

In the event of the death of a participant while employed by Disney or any of
its Affiliates, except as otherwise provided by the Committee in an award
agreement, an outstanding award may be exercised by or shall become payable to
the participant’s beneficiary designated by the participant in the manner
prescribed by the Committee or, in the absence of an authorized beneficiary
designation, by the a legatee or legatees of such award under the participant’s
last will, or by such participant’s executors, personal representatives or
distributees of such award in accordance with the participant’s will or the laws
of descent and distribution (a “Beneficiary”). In the case of stock options,
except as otherwise provided in a stock option agreement, any outstanding stock
options

 

9



--------------------------------------------------------------------------------

of a participant who dies while in employed by Disney or any of its Affiliates
may be exercised by such Beneficiary in respect of all or any part of the total
number of shares subject to such stock options at the time of such participant’s
death (whether or not, at the time of death, the deceased participant would have
been entitled to exercise such stock options to the extent of all or any of the
shares covered thereby). However, except as otherwise provided by the Committee
in a stock option agreement, in the event of the death of the participant after
the date of termination of employment with Disney or any of its Affiliates while
a stock option remains outstanding, then such deceased participant’s stock
options shall expire in accordance with their terms at the same time they would
have expired if such participant had not died, and may be exercised prior to
their expiration by a Beneficiary in respect to the same number of shares, in
the same manner and to the same extent as if such participant were then living.
In the case of awards other than stock options, except as otherwise provided in
an award agreement, any outstanding awards of a participant who dies while
employed by Disney or any of its Affiliates shall become fully vested and, in
the case of stock appreciation rights, exercisable as provided above with
respect to stock options, and in the case of all other types of awards payable
to the Beneficiary promptly following the participant’s death.

 

13. SECTION 409A COMPLIANCE

To the extent applicable, it is intended that the Plan and all awards hereunder
comply with the requirements of Section 409A of the Code, and the Plan and all
award agreements shall be interpreted and applied by the Committee in a manner
consistent with this intent in order to avoid the imposition of any additional
tax under Section 409A of the Code. In the event that any provision of the Plan
or an award agreement is determined by the Committee to not comply with the
applicable requirements of Section 409A of the Code, the Committee shall have
the authority to take such actions and to make such changes to the Plan or an
award agreement as the Committee deems necessary to comply with such
requirements, provided that no such action shall adversely affect any
outstanding award without the consent of the affected participant.
Notwithstanding the foregoing or anything elsewhere in the Plan or an award
agreement to the contrary, if a participant is a “specified employee” as defined
in Section 409A of the Code at the time of termination of service with respect
to an award, then solely to the extent necessary to avoid the imposition of any
additional tax under Section 409A of the Code, the commencement of any payments
or benefits under the award shall be deferred until the date that is six months
following the participant’s termination of service (or such other period as
required to comply with Section 409A).

 

14. GOVERNING LAW

The validity and construction of the Plan and any agreements entered into
thereunder shall be governed by the laws of the State of Delaware.

 

10



--------------------------------------------------------------------------------

APPENDIX A

TO

THE WALT DISNEY COMPANY

AMENDED AND RESTATED

1995 STOCK INCENTIVE PLAN

RULES RELATING TO STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

Pursuant to Section 4(c) of the Plan, the Committee herein sets forth rules
under which stock options and stock appreciation rights with respect to Common
Stock may be granted to eligible participants of Disney or its Affiliates under
the Plan. All such grants are subject to the terms and provisions of the Plan.
Defined terms used herein and not otherwise defined shall have the meanings set
forth in the Plan.

 

1. AWARD OF OPTIONS

Subject to the provisions of the Plan, the Committee may from time to time, in
its sole discretion, award to participants in the Plan stock options to purchase
shares of Common Stock. In connection therewith, the Committee shall have full
and final authority, inter alia, in its discretion, subject to the provisions of
the Plan, (a) to determine the participants to whom options are to be awarded,
(b) in the case of each option awarded, to determine whether the same shall be
an incentive stock option pursuant to Section 422 of the Code (an “incentive
stock option”), or an option which does not qualify under such Section 422 (a
“non-qualified option”), (c) to determine the number of shares subject to each
option, (d) to determine the time or times at which options will be awarded and
will expire, (e) to determine the option price of the shares subject to each
option, which price shall not be less than the minimum specified in Section 2
hereof, (f) to determine the time or times when each option vests and when it
becomes exercisable and to determine the duration of the exercise period and
limits on exercise and vesting, (g) to prescribe the form or forms of the
instruments evidencing any options awarded under the Plan (the “Stock Option
Agreement”), (h) to prescribe the manner in which, and the form of consideration
for which, the option price should be paid and (i) to make any and all
adjustments and/or conversions contemplated by the Plan.

 

2. OPTION PRICE

The option price shall be determined by the Committee at the time any option is
awarded and shall not be less than 100% of the fair market value of the Common
Stock on the date on which the option is granted. Subject to any limitations
that may be imposed by the Committee to comply with any applicable rule,
regulation or guideline or to accomplish any other objective, the option price
shall be paid in cash (whether or not such cash is loaned by Disney to the
participant for such purpose) or by the surrender, at the fair market value on
the date on which the option is exercised, of shares of Common Stock, or by any
combination of cash and such shares.

 

A-1



--------------------------------------------------------------------------------

The purchase price for shares being purchased upon exercise of non-qualified
options may also be paid in any other manner approved by the Committee,
including, without limitation, by delivery to Disney of (a) a cash amount which
shall not be less than the par value of the Common Stock multiplied by the
number of shares being purchased and (b) a binding, joint and several obligation
of the participant and a financial institution or broker approved by the
Committee, to pay the balance of the purchase price upon such terms and
conditions as may be specified from time to time by the Committee. For purposes
of this Appendix A, the “fair market value” of a share of Common Stock shall be
the average of the highest and lowest of the New York Stock Exchange composite
tape market prices at which the shares of Common Stock shall have been sold
regular way on the date as of which fair market value is to be determined or, if
there shall be no such sale on such date, the next preceding day on which such a
sale shall have occurred.

 

3. DURATION AND PERIOD FOR EXERCISE OF OPTIONS

Subject to earlier termination as provided in Section 4 hereof, an option
granted under the Plan shall expire ten years after the date the option is
granted, unless otherwise provided by the Committee. The Committee shall specify
at the time each option is granted, and shall state in the Stock Option
Agreement, the time or times at which, and in what proportions, that option
becomes vested and may be exercised prior to its expiration or earlier
termination, provided that, except as provided in Section 4 hereof, the
participant is employed by Disney or an Affiliate on each such vesting date or
on a date no more than three months prior to such vesting date. The Committee
shall also determine at the time each option is granted, and shall state in the
Stock Option Agreement, whether that option is to be treated as an incentive
stock option.

 

4. CONDITIONS TO EXERCISE OPTIONS

Except as provided in this Section 4, Sections 3, 5 or 10 hereof or as otherwise
may be provided by the Committee, no option may be exercised at any time unless
the participant is then employed by Disney or one of its Affiliates.

The option of any participant whose employment with Disney or one of its
Affiliates is terminated for any reason shall terminate on the earlier of
(a) the date that the option expires in accordance with its terms (including any
terms required under Section 422 of the Code if the option is an incentive stock
option) or (b) termination of employment or the expiration of such period after
termination of employment as the Committee shall specify in the Stock Option
Agreement, provided that such period shall not be less than: (i) twelve months
if employment ceased due to permanent and total disability, (ii) eighteen months
if employment ceased at a time when the optionee is eligible to elect immediate
commencement of retirement benefits under a pension plan to which Disney or any
of its Affiliates had made contributions, (iii) eighteen months if the
participant died while employed by Disney or any of its Affiliates, or
(iv) three months if employment ceased for any other reason, except termination
for cause (as described below). During such period as described above, except as
otherwise specified in the Stock Option Agreement or in the event employment was
terminated by the death of the

 

A-2



--------------------------------------------------------------------------------

participant, the option may be exercised by such participant in respect of the
same number of shares, in the same manner, and to the same extent as if he had
continued as an employee during the first three months of such period; but no
additional rights shall vest after such three months. The Committee shall have
authority to determine in each case whether an authorized leave of absence shall
be deemed a termination of employment for purposes hereof, as well as the effect
of a leave of absence on the vesting and exercisability of an option.

Notwithstanding the foregoing or any other provision herein to the contrary, in
the event of termination of employment or discharge of a participant “for
cause”, as determined by the Committee in its sole discretion (the basis for
which may, but need not be, specified in the Stock Option Agreement), then,
subject to the terms of the Stock Option Agreement, any option or options held
by such participant under the Plan, not theretofore exercised, shall terminate
immediately upon such termination or discharge and may not be exercised
thereafter. The Committee may authorize any officer or officers of Disney or its
Affiliates to have standing authority to suspend the exercise of options by any
participant with respect to whom grounds for a “for cause” termination may
exist, as determined in the sole discretion of such officer or officers. Any
such duly authorized officer may suspend the ability of any such participant to
exercise an option pending the final determination of the Committee at its next
regularly scheduled meeting.

The Committee may accelerate vesting and exercisability or waive exercisability
or vesting conditions of an option, and may extend the period of exercise of an
option following termination of employment (subject to its maximum term), in any
circumstances as it deems appropriate.

For purposes hereof, the Committee shall have the sole power to make all
determinations regarding the termination of any participant’s employment,
including, but not limited to, the effective time thereof for the purposes of
this Plan, the cause(s) therefor and the consequences thereof. Unless otherwise
provided by the Committee, if an entity ceases to be an Affiliate of Disney or
otherwise ceases to be qualified under the Plan or if all or substantially all
of the assets of an Affiliate of Disney are conveyed (other than by
encumbrance), such cessation or action, as the case may be, shall be deemed for
purposes hereof to be a termination of the employment of each employee of that
entity.

 

5. METHOD OF EXERCISING OPTIONS

Any option granted under the Plan may be exercised by the participant, by the
participant’s Beneficiary in accordance with Section 12 of the Plan or such
other persons as may be approved by the Committee by delivering to Disney at its
main office (attention of its Secretary or such other individual or department
as may be provided by Disney from time to time) written notice of the number of
shares with respect to which the option is being exercised accompanied by full
payment to Disney of the purchase price of the shares being purchased (in
accordance with Section 2 hereof) and satisfaction of all applicable tax
withholdings (in accordance with Section 9(e) of the Plan).

 

A-3



--------------------------------------------------------------------------------

6. INCENTIVE STOCK OPTIONS

(a) AWARD OF ISOS. Incentive stock options may be granted only to those persons
who are employees of Disney or any subsidiary corporation or parent corporation
of Disney, within the meaning of Section 424 of the Code. Notwithstanding the
foregoing, an incentive stock option shall not be granted to any such person if
immediately after such grant he is the owner or would be deemed in accordance
with Section 424 of the Code to be the owner of more than 10% of the total
combined voting power or value of all classes of stock of Disney or any of its
subsidiary or parent corporations.

(b) ANNUAL LIMITS. No incentive stock option shall be granted to a participant
if as a result of which the aggregate fair market value (determined as of the
date of grant) of the stock with respect to which incentive stock options are
exercisable for the first time in any calendar year under the Plan, and any
other stock option plans of Disney or any subsidiary or any parent corporation,
would exceed $100,000, determined in accordance with Section 422 of the Code.
This limitation shall be applied by taking options into account in the order in
which granted.

(c) TERMS AND CONDITIONS; NONTRANSFERABILITY. Any incentive stock option granted
under the Plan shall contain such terms and conditions, not inconsistent with
the terms of the Plan, as are deemed necessary or desirable by the Committee.
Such terms, together with the terms of this Plan, shall be intended and
interpreted to cause such incentive stock option to qualify as an “incentive
stock option” under Section 422 of the Code. Such terms shall include a term of
exercise of the option which is not greater than ten years from the date of
grant, and additional limitations on the period of exercise of the option
following termination of employment. An incentive stock option shall by its
terms be nontransferable otherwise than by will or by the laws of descent and
distribution, and shall be exercisable, during the lifetime of a participant,
only by such participant.

(d) DISQUALIFYING DISPOSITIONS. If shares of Common Stock acquired by exercise
of an incentive stock option are disposed of within two years following the date
of grant or one year following the transfer of such shares to the participant
upon exercise, the participant shall be required, within 30 days after such
disposition, to notify Disney in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Committee may reasonably require.

 

7. GRANT AND EXERCISE OF STOCK APPRECIATION RIGHTS (“SARS”)

(a) AWARD OF SARS. The Committee may grant SARs to such optionees as the
Committee may select from time to time, either on a free-standing basis (without
regard to the grant of a stock option) or on a tandem basis (related to the
grant of an underlying stock option). SARs granted on a free-standing basis may
be awarded by the Committee for a number of shares, at a base price, upon terms
for vesting and exercise and upon such other terms and conditions as are
consistent with such comparable terms

 

A-4



--------------------------------------------------------------------------------

applicable to the grant of stock options under the Plan (including this Appendix
A), except to the extent specifically provided herein with respect to SARs. SARs
granted on a tandem basis in connection with any stock option granted under the
Plan (either at the time such option is granted or thereafter at any time prior
to the exercise, termination or expiration of such option) shall be subject to
the same terms and conditions as the related stock option and shall be
exercisable only to the extent such option is exercisable. Upon exercise of a
tandem SAR and surrender of a related stock option, the number of shares to be
charged against the number of shares referred to in Section 5 of the Plan shall
be the number of shares subject to the surrendered stock options, and the number
of shares shall be reduced accordingly. Upon exercise of a freestanding SAR, the
number of shares to be charged against the number of shares referred to in
Section 5 of the Plan shall be the number of shares subject to the freestanding
SARs so exercised, and the number of shares shall be reduced accordingly.

(b) AMOUNT OF PAYMENT UPON EXERCISE OF SARS. An SAR shall entitle the recipient
thereof to receive, subject to the provisions of the Plan and such rules and
regulations as may be established by the Committee, a payment having an
aggregate value equal to the product of (i) the excess of (A) the fair market
value on the exercise date of one share over (B) the base price per share, times
the number of shares called for by the SAR, or portion thereof, which is
exercised. In the case of exercise of a tandem SAR, such payment shall be made
in exchange for the surrender of the unexercised related stock option (or any
portion or portions thereof which the recipient from time to time determines to
surrender for this purpose).

(c) FORM OF PAYMENT UPON EXERCISE OF SARS. The Committee shall, in its sole
discretion, determine whether the payment upon exercise of an SAR shall be made
in the form of all cash, all shares, or any combination thereof. The Committee
may impose such restrictions upon the forms of payment upon exercise of an SAR
as it may deem necessary or appropriate to comply with the requirements for
exemption under Rule 16b-3 of the Exchange Act. If upon settlement of the
exercise of an SAR a participant is to receive a portion of such payment in
shares of Common Stock, the number of shares shall be determined by dividing
such portion by the fair market value of a share of Common Stock on the exercise
date. No fractional shares will be issued and the Committee shall determine
whether cash shall be given in lieu of such fractional shares or whether such
fractional shares shall be eliminated.

 

8. TRANSFERABILITY OF OPTIONS AND SARS

The Committee may provide, in the Stock Option or SAR Agreement, or any
amendment thereto, evidencing the award, the extent to which a stock option or
SAR granted under the Plan shall be transferable by the participant during his
lifetime or upon his death. The terms and conditions of any such transferability
shall be established by the Committee in accordance with the requirements of
Section 9(b) of the Plan. Incentive stock options shall not be transferable
except as provided in Section 6 hereof. A beneficiary designation authorized
pursuant to any other provision hereof shall not be deemed to be an assignment,
transfer or encumbrance for purposes hereof.

 

A-5



--------------------------------------------------------------------------------

9. STOCK OPTION AND SAR AGREEMENTS

Each option or SAR awarded under the Plan shall be evidenced by a Stock Option
Agreement or SAR Agreement (which need not be identical to other Stock Option or
SAR Agreements) executed on behalf of Disney by a member of the Committee or by
an officer designated by the Committee and by the participant which shall set
forth the terms and conditions of the option and SAR, if any (including, in the
case of incentive stock options, such terms as shall be requisite in the
judgment of the Committee pursuant to Section 422 of the Code), either expressly
or by reference to the Plan and which may contain other provisions provided they
are neither inconsistent with nor prohibited by the Plan. The Committee may make
modifications to a Stock Option or SAR Agreement as are not inconsistent with or
prohibited by the Plan. However, no modification of any Stock Option or SAR
Agreement shall be effective unless explicitly set forth in a written instrument
executed on behalf of Disney by a member of the Committee or by an officer
designated by the Committee and, if adverse to the optionee, by the optionee.
Except as provided in the immediately preceding sentence, no statement,
undertaking or representation purporting to confer or affect any rights under
the Plan, whether oral or written, made by any director, officer or employee of
Disney or any Affiliate shall modify the terms of any Stock Option or SAR
Agreement or constitute a grant of additional options or rights under the Plan.

 

10. SPECIAL RULES RELATING TO STOCK OPTIONS ORIGINALLY GRANTED FOR GO.COM COMMON
STOCK

Notwithstanding the provisions in Section 4 of this Appendix A, this Section 10
applies to options that were granted for the purchase of the Disney Internet
Group Common Stock under the Plan and subsequently converted to options for the
purchase of the Common Stock pursuant to Section 8 of the Plan (the “Former
GO.com Options”).

Unless otherwise provided by the Committee in the Stock Option Agreement, the
Former GO.com Option of any participant whose employment with Disney or one of
its Affiliates is terminated for any reason shall terminate on the date which is
60 days following the participant’s termination of employment, other than in
cases of termination on account of death or permanent and total disability (as
provided below), and shall remain exercisable following such termination of
employment only as to those shares that were exercisable on the date of
participant’s termination of employment. The Committee shall have authority in
its discretion to determine in each case whether an authorized leave of absence
shall be deemed a termination of employment for purposes hereof, as well as the
effect of a leave of absence on the vesting and exercisability of a Former
GO.com Option.

Notwithstanding the foregoing or any other provision herein to the contrary, in
the event of termination of employment or discharge of a participant “for
cause”, as determined by the Committee in its sole discretion (the basis for
which may, but need not be, specified in the Stock Option Agreement), then,
subject to the terms of the Stock Option Agreement, any Former GO.com Option
held by such participant under the Plan, not theretofore exercised, shall
terminate immediately upon such termination or discharge

 

A-6



--------------------------------------------------------------------------------

and may not be exercised thereafter. The Committee may authorize any officer or
officers of Disney or its Affiliates to have standing authority to suspend the
exercise of Former GO.com Options by any participant with respect to whom
grounds for a “for cause” termination may exist, as determined in the sole
discretion of such officer or officers. Any such duly authorized officer may
suspend the ability of any such participant to exercise a Former GO.com Option
pending the final determination of the Committee at its next regularly scheduled
meeting.

Except as otherwise provided by the Committee in the Stock Option Agreement, in
the event employment is terminated by the participant’s death, any shares
subject to a Former GO.com Option that would otherwise have become exercisable
within the twelve-month period following the date of death shall immediately
vest and become fully exercisable upon the date of death (and no additional
shares shall vest), and all such shares and all previously vested but
unexercised shares shall be exercisable until the expiration of such
twelve-month period. However, except as otherwise provided by the Committee in
the Stock Option Agreement, in the event of the death of the participant after
the date of termination of employment with Disney or any of its Affiliates and
while any Former GO.com Options remain outstanding, no further vesting shall
occur and such deceased participant’s vested Former GO.com Options shall expire
on the date that is 60 days following the participant’s death. All vested Former
GO.com Options of any participant who dies prior to the expiration of such
option may be exercised by the participant’s beneficiary as designated by the
participant on such forms and in accordance with such procedures as are required
or authorized by the Committee (a “Designated Beneficiary”) or, in the absence
of an authorized designation, a legatee or legatees of the Former GO.com Options
under the participant’s last will, or by such participant’s executors, personal
representatives or distributees.

Except as otherwise provided by the Committee in the Stock Option Agreement, in
the event employment is terminated by the participant’s permanent and total
disability, any shares subject to a Former GO.com Option that would otherwise
have become exercisable within the first three months following the date of
permanent and total disability shall continue to vest in accordance with their
terms (and no additional shares shall vest), and all such shares and previously
vested shares shall be exercisable until the date that is twelve months
following the date of permanent and total disability. The Committee shall have
the authority, in its discretion, to determine whether a participant’s
employment has been terminated on account of permanent and total disability.

The Committee may accelerate vesting and exercisability or waive exercisability
or vesting conditions of a Former GO.com Option, and may extend the period of
exercise of a Former GO.com Option following termination of employment (subject
to its maximum term), in any circumstances as it deems appropriate.

For purposes hereof, the Committee shall have the sole power to make all
determinations regarding the termination of any participant’s employment,
including, but not limited to, the effective time thereof for the purposes of
this Plan, the cause(s) therefor and the consequences thereof. Unless otherwise
provided by the Committee, if an entity ceases to be an Affiliate of Disney or
otherwise ceases to be qualified under the

 

A-7



--------------------------------------------------------------------------------

Plan or if all or substantially all of the assets of an Affiliate of Disney are
conveyed (other than by encumbrance), such cessation or action, as the case may
be, shall be deemed for purposes hereof to be a termination of the employment of
each employee of that entity.

 

A-8